

AMENDMENT TO EXECUTIVE AGREEMENT
This Amendment, dated as of May 13, 2013, amends the Amended and Restated
Executive Agreement dated as of May 7, 2010 by and between PTC Inc. (f/k/a
Parametric Technology Corporation), a Massachusetts corporation (the “Company”),
and James Heppelmann (the “Executive”), as amended by the Amendment to Executive
Agreement dated as of November 18, 2011 by and between the Company and the
Executive (together, the “Executive Agreement”).
WHEREAS, the Executive is the President and Chief Executive Officer of the
Company and a director of the Company; and


WHEREAS, the Company and the Executive wish to document their agreement with
respect to the Executive’s position as a director of the Company if the
Executive’s employment with the Company terminates;


NOW, THEREFORE, the Company and the Executive hereby agree to amend the
Executive Agreement to add a new Section 12(h) to read as follows:
“(h)    Resignation as a Director.
In the event Executive’s employment by the Company terminates for any reason,
including termination by the Company or by reason of Executive’s disability or
resignation, if Executive is then a member of the Board of Directors of the
Company, Executive shall irrevocably tender such Executive’s resignation from
the Board of Directors effective as of the date of the notice of such
termination or resignation, which resignation the Board may accept or reject as
it may determine in its sole discretion. This Section 12(h) is a material term
of this Agreement.”
In all other respects, the Executive Agreement shall remain in full force and
effect.
EXECUTED as of the date first written above.
PTC INC.




By:    /s/ Barry Cohen               
   Executive Vice President, Strategy
JAMES HEPPELMANN




/s/ James Heppelmann
President and Chief Executive Officer










BOS111 12651215.1